Order filed March 29, 2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-08-00057-CV
                                   ____________

                           CAFFE RIBS, INC.. Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                  On Appeal from County Civil Court at Law No. 3
                               Harris County, Texas
                          Trial Court Cause No. 839502


                                      ORDER

      Appellant has filed an unopposed motion to modify mandate/judgment to release
supersedeas bond in this court. Our judgment issued December 28, 2010. No motion for
rehearing was filed and no petition for discretionary review was filed. Mandate issued
March 11, 2011, the same date this motion was filed.

      Our plenary power expired February 26, 2011. See Tex. R. App. P. 19.1(a). After
plenary power expires, we cannot vacate or modify our judgment. Tex. R. App. P. 19.3.
This case does not fall within any of the five subsections of Texas Rule of Appellate
Procedure 19.3. See id. Accordingly, the motion is denied.



                                         PER CURIAM



Panel consists of Justices Anderson, Frost, and Boyce.
Do Not Publish.




                                            2